DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 10/20/21 is acknowledged.  Claims 7-13 have been withdrawn from consideration as being directed toward a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, the term “high” in “high viscosity” is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim nor does the specification provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed as apparatus claims have been withdrawn. 
The following title is suggested: Method for Applying High Viscosity Material on edge surfaces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (2019/0001367) in combination with Chen et al. (2018/0147590).
  Liu et al (2019/0001367) teaches a coating apparatus whereby a front coating, back coating and side coating is achieved by using a coating head mechanism to adjust the position  and angle of the coating head [0021],[0057]. 
Liu et al (2019/0001367) fails to teach a continuous thread of material.
Chen et al. (2018/0147590) teaches multiple nozzle defined tool whereby one nozzle is utilized to apply the adhesive material to the edge while the other nozzle is utilized to apply the adhesive material to the surface (abstract and [0019]).  Chen et al. (2018/0147590) teaches applying adhesive material to the sided surface if necessary [0030].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Liu et al (2019/0001367) process to utilize a continuous thread of material as evidenced by Chen et al. (2018/0147590) with the expectation of achieving similar success.
Regarding claim 1, Chen et al. (2018/0147590) teaches the material to be viscous based or powder based which would meet the claimed thread [0051].
Regarding claims 2, Chen et al. (2018/0147590) teaches circular movement of the coating nozzle (Fig 2 and [0029]-[0030]).
Regarding claim 3, Chen et al. (2018/0147590) teaches a movement of the coating nozzle in the direction of the edge.
Regarding claim 4, Chen et al. (2018/0147590) teaches the substrate being below the coating nozzle (fig. 1).
Regarding claims 5 and 6, the references are silent with respect to the claimed diameter of thread, viscosity of adhesive or velocity of application.  While the Examiner acknowledges this fact, the Examiner takes the position that these “factors” are known result effective variables affecting the application of the coating adhesive and would be a matter of design choice absent a showing of criticality thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715